Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 21, 2022.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00337-CR



IN RE THE HARRIS CENTER FOR MENTAL HEALTH AND IDD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1601682

                        MEMORANDUM OPINION

      On May 9, 2022, relator The Harris Center for Mental Health and IDD filed
a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Mark Kent Ellis, presiding judge of the 183rd District Court of Harris
County, to withdraw its April 26, 2022, oral order denying relator’s motion to
quash the State of Texas’s subpoena for an incident report concerning defendant
Joseph Brice.

      On June 8, 2022, relator sent notice to the Court requesting that its petition
for writ of mandamus be dismissed as moot. In its notice, relator advised that on
June 7, 2022, the State of Texas and defendant Brice entered into a plea agreement
and the trial court rendered judgment based on that plea. Because there is a final
judgment, relator maintains it is no longer required to comply with the trial court’s
order to produce the document. As such, relator’s request for relief in this original
proceeding has been rendered moot. Accordingly, relator’s request that this Court
dismiss its petition is granted.

      We dismiss relator’s petition for writ of mandamus as moot.


                                       PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2